Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 39,43, 49, 51-52 and 54 are amended. Claim 59 is cancelled. Claims 39-40, 43-45, 49-52, 54-58 and 60 are pending.

Response to Arguments
Applicant’s arguments, filed on 3/15/2022, have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 39, 43-44, 50-52, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US. Pub. No. 2013/0295958 A1) in view of Kazmi et al. (US. Pub. No. 2012/0147772 A1, referred to as Kazmi’772) and further in view of Kazmi et al. (US. Pub. No. 2018/0097676 A1, referred to as Kazmi’676).
Regarding claim 39, Siomina discloses a method, performed in a network node (See Fig. 4; Radio Network Node 50), for enabling Proximity Services (ProSe) operation for a wireless device (See Fig. 3; Wireless Device 36) on a non-serving carrier (See Par. [45], [83] of Siomina for a reference to the eNodeB configures measurement gaps to enable the UE (wireless device 36) to perform positioning measurements by measuring timing differences (RSTD) between different reference signals 44, which are transmitted on non-serving frequencies from different neighboring cells. The timing differences are used to determine the device’s proximity with respect to the neighboring cells), the network node serving the wireless device on a cell on a serving carrier (See Par. [62]-[63] of Siomina for a reference to the wireless device 36 receives data from the serving cell on serving frequency), the method comprising:
configuring the wireless device with a first gap configuration, for a case that the target cell on the non-serving carrier is known to the wireless device (See Par. [62]-[63], [69]-[71] of Siomina for a reference to wireless device 36 performs measurements of neighboring cells on non-serving frequencies during measurement gaps. Device 36 may measure reference signals transmitted from neighbor cells on non-serving frequencies. Cells transmitting reference signals are known to the device 36, because gaps are configured based on measurements received by device 36), wherein the first gap configuration comprises a first gap of a first duration before the start of a ProSe operation duration (See Par. [66]-[69], [70]-[71] of Siomina for a reference to the wireless device 36 performs measurements of neighboring cells 42 during multiple measurement gaps. The gap configuration circuit 58 is configured to obtain configuration info that identifies the time duration, the non-serving frequencies or the measurements bandwidths configured for each gap that comes before any communication with the serving cell), and with a second gap configuration for a case that the target cell on the non-serving carrier is unknown to the wireless device (See Par. [69]-[72], [75] of Siomina for a reference to measurement gaps are timed and configured according to a predetermined pattern and not according to measurements received from device 36. The network node specifies which non-serving cell to be measured during which measurement gap. Non-serving cells measured are unknown to the UE when the predetermined pattern is used), wherein the second gap configuration comprises a second gap of a second duration before the start of the ProSe operation duration (See Par. [66]-[72] of Siomina for a reference to different measurement gaps at different time instances are configured. The second gap period can be one of the multiple configured measurement gaps, on which the wireless device does not transmit data or communicate with the serving cell), and adapting scheduling for the wireless device based on the first gap configuration and the second gap configuration (See Par. [66]-[69], [70]-[71] of Siomina for a reference to the wireless device 36 performs measurements of neighboring cells 42 during multiple measurement gaps. Multiple gaps are configured for measurements before any communication with the serving cell), wherein the adapting the scheduling of the wireless device comprises not scheduling the wireless device on the cell on the serving carrier during one of: 
the duration of the gap of the first gap configuration for a case that the target cell on the non-serving carrier is known to the wireless device (See Par. [62]-[63], [66]-[71] of Siomina for a reference to the measurement gaps as configured here is a period of time in which the device 36 is scheduled to perform measurements of the neighbor cells on non-serving frequencies and does not transmit any data or communicate with the serving cell on the serving frequency), and the duration of the gap of the second gap configuration for a case that the target cell on the non-serving carrier is unknown to the wireless device (See Par. [66], [69]-[72], [77] of Siomina for a reference to the measurement gaps as configured here is a period of time in which the device 36 is scheduled to perform measurements of the neighbor cells on non-serving frequencies and does not transmit any data or communicate with the serving cell on the serving frequency).
Siomina does not explicitly disclose determining whether a target cell on the non-serving carrier, on which the wireless device is to perform the ProSe operation, is known or unknown to the wireless device, based on the wireless device having sent a valid measurement report for the target cell on the non-serving carrier within a defined time period, wherein the valid measurement report has a measurement period of 800 ms and a measurement accuracy within ±2 dB.
However, Kazmi’772 discloses determining whether a target cell on the non-serving carrier, on which the wireless device is to perform the ProSe operation, is known or unknown to the wireless device, based on the wireless device having sent a valid measurement report for the target cell on the non-serving carrier (See Par. [64]-[67], [122], [129] of Kazmi’772 for a reference to that based on the determining that the RSRP/RSRQ measurement parameters, received from the UE, are common parameters associated with the measurement period of the neighboring/target cell, it is determined then if the target cell is known or not based on measurement parameters) within a defined time period, wherein the valid measurement report has a measurement period of 800 ms (See Par. [64], [120]-[120] of Kazmi’772 for a reference to a valid measurement results are considered within a measurement period that is configurable in the range of 800 ms to 6400 ms for performing RSRP/RSRQ measurements).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi’772 and Siomina. The motivation of combination would be to optimize the handover process, by reducing power consumption of the user equipment and the interference to other devices. (Kazmi’772; par. [93])
The combination of Siomina and Kazmi’772 does not explicitly disclose wherein the valid measurement report has a measurement accuracy within ±2 dB.
However, Kazmi’676 discloses wherein the valid measurement report has a measurement accuracy within ±2 dB (See Par. [116]-[120] of Kazmi’676 for a reference to measurement accuracy of a measurement quantity e.g. an accuracy of RSRP or RSRQ within +/−2 dB of the true measurement value).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi’676, Kazmi’772 and Siomina. The motivation of combination would be to optimize the handover process, by improving the system’s bandwidth utilization, when avoiding the transmission of the radio signals over the subcarrier that corresponds to the center frequency within the UE BW. (Kazmi’676; par. [143])
	
Regarding claim 43, the claim is interpreted and rejected for the same reasons set forth in claim 39, including a network node (See Siomina Fig. 4; Radio Network Node 50), the network node comprising: a communication interface circuit (See Fig. 4; 52) configured to communicate with the wireless device; a processor circuit (See Fig. 4; 56) operatively coupled to the communication interface circuit; and a memory (See Fig. 4; 54) operatively coupled to the processor circuit and storing program instructions.

Regarding claim 44, the combination of Siomina, Kazmi’772 and Kazmi’676, specifically Siomina discloses wherein the processor circuit is further configured to the adapt scheduling for the wireless device based on the configuration of the gap (See Par. [66], [77] of Siomina for a reference to the measurement gaps as configured here is a period of time in which the device 36 is scheduled to perform measurements of the neighbor cells on non-serving frequencies and does not transmit any data or communicate with the serving cell on the serving frequency).

Regarding claim 50, the combination of Siomina, Kazmi’772 and Kazmi’676, specifically Siomina discloses wherein the processor circuit is configured to signal the configured first gap configuration or the configured second gap configuration to one or more network nodes (See Par. [64], [87]-[88] of Siomina for a reference to gap configurations are transmitted by the network node to the core network 34; Server 46).

Regarding claim 51, Siomina discloses a method performed in a wireless device (See Fig. 3; Wireless device 36) for performing Proximity Services (ProSe) operation on a non-serving carrier (See Par. [45], [83] of Siomina for a reference to the eNodeB configures measurement gaps to enable the UE (wireless device 36) to perform positioning measurements by measuring timing differences (RSTD) between different reference signals 44, which are transmitted on non-serving frequencies from different neighboring cells. The timing differences are used to determine the device’s proximity with respect to the neighboring cells), the wireless device being served by a network node on a cell on a serving carrier (See Par. [62]-[63] of Siomina for a reference to the wireless device 36 receives data from the serving cell on serving frequency), the method comprising:
obtaining a first gap configuration for a case that a target cell on the non-serving carrier is known to the wireless device (See Par. [62]-[63], [69]-[71] of Siomina for a reference to wireless device 36 performs measurements of neighboring cells on non-serving frequencies during measurement gaps. Device 36 may measure reference signals transmitted from neighbor cells on non-serving frequencies. Cells transmitting reference signals are known to the device 36, because gaps are configured based on measurements received by device 36), wherein the first gap configuration comprises a first gap of a first duration before the start of a ProSe operation duration (See Par. [66]-[69], [70]-[71] of Siomina for a reference to the wireless device 36 performs measurements of neighboring cells 42 during multiple measurement gaps. The gap configuration circuit 58 is configured to obtain configuration info that identifies the time duration, the non-serving frequencies or the measurements bandwidths configured for each gap that comes before any communication with the serving cell), and a second gap configuration for a case that the target cell on the non-serving carrier is unknown to the wireless device (See Par. [69]-[72], [75] of Siomina for a reference to measurement gaps are timed and configured according to a predetermined pattern and not according to measurements received from device 36. The network node specifies which non-serving cell to be measured during which measurement gap. Non-serving cells measured are unknown to the UE when the predetermined pattern is used), wherein the second gap configuration comprises a second gap of a second duration before the start of the ProSe operation duration (See Par. [66]-[72] of Siomina for a reference to different measurement gaps at different time instances are configured. The second gap period can be one of the multiple configured measurement gaps, on which the wireless device does not transmit data or communicate with the serving cell), and applying one of the first gap configuration and the second gap configuration for performing the ProSe operation on the target cell on the non-serving carrier (See Par. [45], [83] of Siomina for a reference to the eNodeB configures measurement gaps to enable the UE (wireless device 36) to perform positioning measurements by measuring timing differences (RSTD) between different reference signals 44, which are transmitted on non-serving frequencies from different neighboring cells. The timing differences are used to determine the device’s proximity with respect to the neighboring cells), wherein the wireless device is not scheduled on the cell on the serving carrier during one of: In Re: Santhan THANGARASA et al.Serial No.: 15/768,336Filing Date: April 13, 2018Page 6the duration of the gap of the first gap configuration for a case that the target cell on the non-serving carrier is known to the wireless device (See Par. [62]-[63], [66]-[71] of Siomina for a reference to the measurement gaps as configured here is a period of time in which the device 36 is scheduled to perform measurements of the neighbor cells on non-serving frequencies and does not transmit any data or communicate with the serving cell on the serving frequency), and the duration of the gap of the second gap configuration for a case that the target cell on the non-serving carrier is unknown to the wireless device (See Par. [66], [69]-[72], [77] of Siomina for a reference to the measurement gaps as configured here is a period of time in which the device 36 is scheduled to perform measurements of the neighbor cells on non-serving frequencies and does not transmit any data or communicate with the serving cell on the serving frequency).
Siomina does not explicitly disclose determining whether a target cell on the non-serving carrier, on which the wireless device is to perform the ProSe operation, is known or unknown to the wireless device, based on the wireless device having sent a valid measurement report for the target cell on the non-serving carrier within a defined time period, wherein the valid measurement report has a measurement period of 800 ms and a measurement accuracy within ±2 dB.
However, Kazmi’772 discloses determining whether a target cell on the non-serving carrier, on which the wireless device is to perform the ProSe operation, is known or unknown to the wireless device, based on the wireless device having sent a valid measurement report for the target cell on the non-serving carrier (See Par. [64]-[67], [122], [129] of Kazmi’772 for a reference to that based on the determining that the RSRP/RSRQ measurement parameters, received from the UE, are common parameters associated with the measurement period of the neighboring/target cell, it is determined then if the target cell is known or not based on measurement parameters) within a defined time period, wherein the valid measurement report has a measurement period of 800 ms (See Par. [64], [120]-[120] of Kazmi’772 for a reference to a valid measurement results are considered within a measurement period that is configurable in the range of 800 ms to 6400 ms for performing RSRP/RSRQ measurements).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi’772 and Siomina. The motivation of combination would be to optimize the handover process, by reducing power consumption of the user equipment and the interference to other devices. (Kazmi’772; par. [93])
The combination of Siomina and Kazmi’772 does not explicitly disclose wherein the valid measurement report has a measurement accuracy within ±2 dB.
However, Kazmi’676 discloses wherein the valid measurement report has a measurement accuracy within ±2 dB (See Par. [116]-[120] of Kazmi’676 for a reference to measurement accuracy of a measurement quantity e.g. an accuracy of RSRP or RSRQ within +/−2 dB of the true measurement value).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi’676, Kazmi’772 and Siomina. The motivation of combination would be to optimize the handover process, by improving the system’s bandwidth utilization, when avoiding the transmission of the radio signals over the subcarrier that corresponds to the center frequency within the UE BW. (Kazmi’676; par. [143])

Regarding claim 52, the claim is interpreted and rejected for the same reasons set forth in claim 51, including a wireless device (See Siomina Fig. 3; Wireless device 36) for performing ProSe operation, the wireless device comprising: a receiver and transceiver; a processor circuit; and a memory (See Par. [85] of Siomina for a reference to the wireless device 36 may be a mobile terminal (e.g., a smart phone, a personal digital assistant, a laptop, etc.), a sensor, a mobile relay, or even a small base station. It is known in the art the mentioned devices would comprise a processor, a memory and a transceiver).

Regarding claim 55, the combination of Siomina, Kazmi’772 and Kazmi’676, specifically Siomina discloses wherein the processor circuit is configured to adapt, based on the obtained first gap configuration or the obtained second gap configuration, a measurement procedure for measurements on the target cell (See Par. [66], [77] of Siomina for a reference to the measurement gaps as configured here is a period of time in which the device 36 is scheduled to perform measurements of the neighbor cells on non-serving frequencies and does not transmit any data or communicate with the serving cell on the serving frequency).

Regarding claim 56, Siomina discloses wherein the processor circuit is configured to: determine a duration of the gap of a first gap configuration for the case that the target cell on the non-serving carrier is known to the wireless device (See Par. [62]-[63], [69]-[71] of Siomina for a reference to wireless device 36 performs measurements of neighboring cells on non-serving frequencies during measurement gaps. Device 36 may measure reference signals transmitted from neighbor cells on non-serving frequencies. Cells transmitting reference signals are known to the device 36, because gaps are configured based on measurements received by device 36), and
determine a duration of a gap of the second gap configuration for the case that the target cell on the non-serving carrier is unknown to the wireless device (See Par. [69]-[72], [75] of Siomina for a reference to measurement gaps are timed and configured according to a predetermined pattern and not according to measurements received from device 36. The network node specifies which non-serving cell to be measured during which measurement gap. Non-serving cells measured are unknown to the UE when the predetermined pattern is used), wherein
the wireless device is further configured to signal the determined durations to the network node (See Par. [64], [87]-[88] of Siomina for a reference to gap configurations are transmitted by the network node to the core network 34; Server 46).
Siomina does not explicitly disclose obtaining by determining whether the target cell on the non-serving carrier, on which the wireless device is to perform ProSe operation, is known or unknown to the wireless device.
However, Kazmi’772 discloses determining whether a target cell on the non-serving carrier, on which the wireless device is to perform the ProSe operation, is known or unknown to the wireless device (See Par. [64]-[67], [122], [129] of Kazmi’772 for a reference to that based on the determining that the RSRP/RSRQ measurement parameters, received from the UE, are common parameters associated with the measurement period of the neighboring/target cell, it is determined then if the target cell is known or not based on measurement parameters).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi’772 and Siomina. The motivation of combination would be to optimize the handover process, by reducing power consumption of the user equipment and the interference to other devices. (Kazmi’772; par. [93])

Regarding claim 57, the combination of Siomina, Kazmi’772 and Kazmi’676, specifically Siomina discloses wherein the processor circuit is configured to obtain by receiving, from the network node, a gap configuration, and to use the received gap configuration for synchronizing the receiver and the transmitter of the wireless device with time and frequency of the non-serving carrier (See Par. [63], [67]-[68], [70] of Siomina for a reference to the device 36 detects the non-serving cells on non-serving frequencies and determines that measurements needs to be performed for synchronization).

Regarding claim 58, the combination of Siomina, Kazmi’772 and Kazmi’676, specifically Siomina discloses wherein the processor circuit is configured to receive and/or transmit ProSe signaling on the non-serving carrier during the received gap configuration (See Par. [66], [77] of Siomina for a reference to the measurement gaps as configured here is a period of time in which the device 36 is scheduled to perform measurements of the neighbor cells on non-serving frequencies and does not transmit any data or communicate with the serving cell on the serving frequency).

5.	Claims 40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. in view of Kazmi et al. (Kazmi’772) in view of Kazmi et al. (Kazmi’676)  and further in view of 3GPP “Reply LS on gap handling for sidelink discovery” 3GPP TSG-RAN WG4 Meeting #76bis , R4-156631, Sophia Antipolis, France, Oct. 12th - Oct. 16th, 2015, IDS submitted by Applicant hereinafter 3GPP.
Regarding claim 40, the combination of Siomina, Kazmi’772 and Kazmi’676, specifically Siomina discloses wherein adapting the scheduling for the wireless device further comprises adapting the scheduling for the wireless device based on the first gap configuration and the second gap configuration such that the wireless device has no operation on the cell on the serving carrier during the first duration of the first gap or the second duration of the second gap (See Par. [66], [77] of Siomina for a reference to the measurement gaps as configured here is a period of time in which the device 36 is scheduled to perform measurements of the neighbor cells on non-serving frequencies and does not transmit or receive any data or communicate with the serving cell on the serving frequency).
The combination of Siomina, Kazmi’772 and Kazmi’676 does not explicitly disclose wherein the second gap duration is greater than the first duration of the first gap configuration.
However, 3GPP discloses wherein the second gap duration is greater than the first duration of the first gap configuration (See 3GPP; Page 1; Section 2 for a reference to that when the non-serving cell is known to the UE, the measurement gap (Sync. Overhead) is 20 ms, while when the non-serving cell is unknown, the measurement gap is greater than 20 ms; taking in consideration the extra measurement and identification gaps time required for the UE to synchronize with the unknown non-serving cell).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP, Kazmi’772, Kazmi’676 and Siomina. The motivation of combination would be to improve the efficiency of discovery process, by providing the UE enough time to synchronize with non-serving cell when needed. (3GPP; Section 2)

Regarding claim 45, the combination of Siomina, Kazmi’772 and Kazmi’676, specifically Siomina discloses wherein the processor circuit is configured to the adapt the scheduling by scheduling such that the wireless device has no operation on the cell on the serving carrier during the duration of the configured first gap configuration or a duration of the configured second gap configuration (See Par. [66], [77] of Siomina for a reference to the measurement gaps as configured here is a period of time in which the device 36 is scheduled to perform measurements of the neighbor cells on non-serving frequencies and does not transmit any data or communicate with the serving cell on the serving frequency).
The combination of Siomina, Kazmi’772 and Kazmi’676 does not explicitly disclose wherein the duration of a gap of the second gap configuration is greater than the duration of a gap of the first gap configuration.
However, 3GPP discloses wherein the duration of a gap of the second gap configuration is greater than the duration of a gap of the first gap configuration (See 3GPP; Page 1; Section 2 for a reference to that when the non-serving cell is known to the UE, the measurement gap (Sync. Overhead) is 20 ms, while when the non-serving cell is unknown, the measurement gap is greater than 20 ms; taking in consideration the extra measurement and identification gaps time required for the UE to synchronize with the unknown non-serving cell).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP, Kazmi’772, Kazmi’676 and Siomina. The motivation of combination would be to improve the efficiency of discovery process, by providing the UE enough time to synchronize with non-serving cell when needed. (3GPP; Section 2)

6.	Claims 49, 54 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. in view of Kazmi et al. (Kazmi’772) in view of Kazmi et al. (Kazmi’676)  and further in view of Kilpatrick, II et al. (US. Pub. No. 2015/0038143 A1, referred to as Kilpatrick).
Regarding claim 49, the combination of Siomina, Kazmi’772 and Kazmi’676 does not explicitly disclose wherein the processor circuit is configured to determine whether the target cell is known or unknown based on one or more of: the wireless device being synchronized to the target cell on the non-serving carrier, historical information and a location of the target cell being within a defined distance in relation to the wireless device, and cells monitored by the wireless device.
However, Kilpatrick discloses wherein the processor circuit is configured to determine whether the target cell is known or unknown based on one or more of: the wireless device being synchronized to the target cell on the non-serving carrier, the wireless device having sent a measurement report for the target cell on the non-serving carrier within a defined time period, historical information, cells monitored by the wireless device and location of a target cell in relation to the wireless device (See Par. [63] of Kilpatrick for a reference to that the target cell is selected for handover and determined to be known for the UE if the UE is synchronized with it [“the wireless device being synchronized to the target cell on the non-serving carrier” option is selected and cited]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kilpatrick, Kazmi’772, Kazmi’676 and Siomina. The motivation of combination would be to optimize the handover process, by reducing the signaling exchanged during the handover process based on the historical information. (Kilpatrick; par. [6])

Regarding claim 54, the claim is interpreted and rejected for the same reason set forth in claim 49.

Regarding claim 60, Siomina does not explicitly disclose wherein the processor circuit is configured to determine whether the target cell is known or unknown further based on time elapsed since the target cell was last monitored by the wireless device.
However, Kazmi’772 discloses wherein the processor circuit is configured to determine whether the target cell is known or unknown further based on time elapsed since the target cell was last monitored by the wireless device (See Par. [64]-[67], [122], [129] of Kazmi’772 for a reference to that based on the determining that the RSRP/RSRQ measurement parameters, received from the UE, are common parameters associated with the measurement period of the neighboring/target cell, it is determined then if the target cell is known or not based on measurement parameters, including the measurement period, which is configurable in the range of 800 ms to 6400 ms).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazmi’772 and Siomina. The motivation of combination would be to optimize the handover process, by reducing power consumption of the user equipment and the interference to other devices. (Kazmi’772; par. [93])



Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Alonso-Rubio et al. (US. Publication no. 2010/0273487 A1) discloses techniques and apparatuses for controlling handover of mobile station connections in a cellular communications system.
Taori et al. (US. Pub. No. 2014/0087750 A1) discloses an apparatus and method for setting up a radio front haul link in a cooperative communication system.
Ho et al. (US 2011/0014906 A1) discloses a signal processing method to reduce active set update latency.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413